DETAILED ACTION
Remarks
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	 A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/06/2021 has been entered.

	This Office Action is responsive to the amendment filed on 10/06/2021.  Claims 1-10, 12, 18-19, and 21, of which claim 1 is independent, were pending in this application and are considered below.

 	Applicant canceling claims 11, 13-17 and 20 is acknowledged. 

	Rejection of claims 11, 13-17 and 20  is rendered moot in view of their cancellation by the amendment.
Response to Arguments
  	Applicant’s arguments filed 08/25/2020 (see Remarks, pages 5-7) with respect to claims 1-10, 12, 18-19 have been fully considered and are persuasive.  The rejection of claims has been withdrawn in view of amendment.

Information Disclosure Statement
 	The references cited on the information disclosure statement (IDS) submitted on 10/06/2021 have been considered and made of record by the examiner.

Claim Objections
	Claims 1-10, 12, 18-19, and 21 are objected to because of the following informalities: 
replace the phrase “the label” (line 4 of claim 1) with the phrase –the RFID label--, because its antecedent base is found on line 3 of claim 1k. 
replace the phrase “claim 11” (line 1 of claim 12) with the phrase –claim 1--, because claim 11 is cancelled. 

Claims 2-10, 18-19, and 21 are objected due to their dependency to the objected claims 1. Appropriate correction is required.

Allowable Subject Matter
	Claims 1-10, 12, 18-19, and 21  would be allowable if rewritten or amended to overcome the objection set forth in this Office action.

  	As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
  	 Examiner's note: reliance on the US Pre-Grant Publication (PG PUB), which is not part of the image file wrapper of the patent application, in prosecution is improper. All references in the office action are to be made to the latest version on record of the patent application as filed not as published. The latest version on record of the patent application means the patent application as originally filed and modified by previously entered amendment(s)

Furthermore, reliance on the US Pre-Grant Publication (PG PUB), which is not part of the image file wrapper of the patent application, in prosecution is improper. All references in the office action are to be made to the latest version on record of the patent application as filed not as published. The latest version on record of the patent application means the patent application as originally filed and modified by previously entered amendment(s)

	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. Maijala et al. (US 2018/0211207 A1) is equivalent to the IDS reference WO 2017060824 A1; Fuller et al. (US 2018/0276597 A1)  is equivalent to the IDS reference WO 2018172966 A1; Natarajan et al. (US 2017/0147975 A1) is equivalent to the IDS reference WO 2017091685 A1; Toohey et al. (US 2019/0114584 A1) is equivalent to the IDS reference WO 2017165909 A1.

  	This application is in condition for allowance except for the following formal matters stated above  (please see sections 5-7, above)

 	Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm’r Pat. 1935).

 	A shortened statutory period for reply to this action is set to expire TWO MONTHS from the mailing date of this letter.

Contact Information
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nader Bolourchi whose telephone number is (571) 272-8064.  The examiner can normally be reached on M-F 8:30 to 4:30.

 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dr. Shuwang Liu, SPE can be reached on (571) 272-3036.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.

	Interviews are available via telephone and video conferencing using a USPTO web-based Video Conferencing and Collaboration Tool. To schedule an interview, Applicants are encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

	Communications via Internet e-mail are at the discretion of the applicant. See MPEP § 502.03. Without a written authorization by applicant in place, the USPTO will 

The following is a sample authorization form, which may be used by applicant:

“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file.”

A written authorization may be withdrawn by filing a signed paper clearly identifying the original authorization. The following is a sample form, which may be used by applicant to withdraw the authorization: 

“The authorization given on______, to the USPTO to communicate with me via the Internet is hereby withdrawn. I understand that the withdrawal is effective when approved rather than when received.”

For authorization to Communications via Internet e-mail, Applicants are encouraged to use the Form PTO/SB/439 at https://www.uspto.gov/sites/default/files/documents/sb0439.pdf.

 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA, or CANADA) or 571-272-1000.

/Nader Bolourchi/
Primary Examiner, Art Unit 2631